              Case 4:18-cv-04777-PJH Document 62 Filed 12/29/20 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12 CALIFORNIA SPINE AND                                 Case No. 5:20-cv-09337 NC
     NEUROSURGERY INSTITUTE,
13                                                      SUA SPONTE JUDICIAL
                      Plaintiff,                        REFERRAL FOR PURPOSES OF
14                                                      DETERMINING RELATIONSHIP
              v.                                        OF CASES
15
     BLUE CROSS OF CALIFORNIA,
16
                      Defendant.
17
18
           In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19
     above captioned case is referred to the Honorable Phyllis J. Hamilton to determine whether
20
     it is related to 4:18-cv-04777 PJH, California Spine And Neurosurgery Institute v. Blue
21
     Cross of California..
22
           IT IS SO ORDERED.
23
24
           Date: December 29, 2020                  _________________________
25                                                  Nathanael M. Cousins
                                                    United States Magistrate Judge
26
27
28
     Case No. 20-cv-09337 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
